Citation Nr: 1123584	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to May 1973.  He died in February 2006.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where a claimant seeks death and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1310, the Veteran's Claims and Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5103(a), requires VA to provide the claimant with notice that includes (1) a statement of the conditions (if any) for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information that is required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information that is required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). The notice that was provided to the claimant in this case did not fully comply with Hupp.  

In written argument dated in May 2011, the Veteran's representative essentially noted that the appellant has not been given complete VCAA notice regarding claims based on inservice herbicide exposure.  This deficiency must also be corrected on remand.  

The representative also noted that the Veteran served at Ubon Royal Thai Air Base (RTAB) from September 1968 to September 1969, and submitted several references to support the contention that the Veteran was exposed to herbicides at that time.  The Board was unable to obtain additional evidence favorable to the Veteran's claim.  The Veteran's representative will be requested to provide copies of any evidence which indicates that herbicides were used at Ubon RTAB from September 1968 to September 1969.  

To establish service connection for the cause of a veteran's death, the medical evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).

Congress has prohibited the grant of service connection for disability attributable to the use of tobacco products during a veteran's active service.  38 U.S.C.A. § 1103.

In an October 2002 rating decision, service connection for diabetes mellitus, Type 2 based on herbicide exposure was denied because the Veteran served in Thailand.  

The Veteran underwent initial pulmonary assessment at a private facility in March 2005.  He was diagnosed with advanced chronic obstructive pulmonary disease (COPD), and emphysema.  In September 2005, a private treatment note indicated that the Veteran had a 40-pack year smoking history and stopped in the 1970's.  

According to the Veteran's death certificate, signed by the Veteran's physician C.A.S, M.D., he died in February 2006 due to respiratory failure with underlying causes of pulmonary hypertension and obstructive sleep apnea.  Other significant conditions contributing to death but not resulting in the underlying cause of death were diabetes mellitus, coronary artery disease, and hypertension.  During his lifetime, he was in receipt of service connection for chronic glomerulonephritis, rated 10 percent disabling.  

In a March 2006 statement, Dr. C.A.S. stated that the Veteran's service-connected chronic glomerulonephritis was one of several underlying causes of his hypertension and played a contributing role in his death.  

A VA medical opinion was provided in October 2006.  The examiner noted that the Veteran was diagnosed with benign essential hypertension.  After a review of the Veteran's claims file, the examiner noted that the Veteran was not diagnosed with chronic glomerular nephritis induced hypertension.  The examiner opined that there was not sufficient evidence to indicate that the Veteran's chronic glomerular nephritis is casually related to his death.  

The Veteran's representative, in written argument dated in May 2011, noted the Veteran's service treatment records indicated that the Veteran complained of difficulty sleeping on separation examination in March 1957, the Veteran complained of shortness of breath since 1968 that occurs after running, and he was diagnosed with mild obstructive airways disease in June 1972.  

An opinion regarding whether a respiratory condition, including pulmonary hypertension or obstructive sleep apnea, began in service is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding DIC claims.  The notice should include requesting any information regarding whether herbicides were used at Ubon RTAB from September 1968 to September 1969, and any other information needed for to support an herbicide claim.  The Veteran's representative is specifically requested to provide copies of any evidence which indicates that herbicides were used at Ubon RTAB from September 1968 to September 1969.  Copies of the reports and information from the listed internet sites in the May 2011 argument should be submitted.  The appellant and her representative are also to be provided an explanation of the evidence and information that is required to substantiate a DIC claim based on a condition not yet service-connected, specifically a respiratory condition, including pulmonary hypertension and obstructive sleep apnea.  

2.  Review the evidence submitted by the appellant and her representative, and accomplish any further necessary development to determine whether the Veteran was exposed to herbicides in service, including contacting the U. S. Army and Joint Services Records Research Center (JSRRC) and requesting verification of the claimed herbicide exposure in Thailand based on the dates of August 1973 to August 1974 (to include whether herbicide agents were used during that time period to clear the perimeter at Ubon RTAB, Thailand).

3.  After the development requested above has been completed, forward the Veteran's claims file to an appropriate VA physician for an opinion.  The physician is requested to review the claims folder, including this remand, to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's service-connected chronic glomerulonephritis contributed substantially or materially to his death, that it combined to cause death, or that it aided or lent assistance to the production of death. 

The physician must also opine as to whether there is anything in the service treatment records which would indicate that it is at least as likely as not the Veteran developed a respiratory condition including pulmonary hypertension or obstructive sleep apnea, in service; and if so, did the Veteran's 40-pack year history of smoking cause this respiratory condition.

4.  Then readjudicate the claim.  If the claim continues to be denied, send the appellant and her representative a supplemental statement of the case and give them time to respond. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


